Citation Nr: 1625480	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for diabetes mellitus type 2 (diabetes).

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969 and November 1990 to July 1991 with additional service in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  A rating decision issued in April 2005 denied service connection for hypertension; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for hypertension has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Claims for service connection for hypertension were previously denied, most recently in an April 2005 rating decision in part because the evidence did not show a definitive diagnosis.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

The evidence added to the record after the appellate period includes medical diagnoses of hypertension.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably the existence of a current disability.  Accordingly, reopening of the claim for service connection for hypertension is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for hypertension is granted.


REMAND

Additional development is needed to determine whether the Veteran's hypertension and/or low back disability began during or is otherwise related to active service or duty for training.  Specifically, opinions should be obtained to determine whether either condition is related to active service or duty for training. 

Regarding the diabetes claim, the record indicates that the record reveals intermittent findings of borderline diabetes starting in November 1993 and elevated glucose levels on February 12, 1992, March 10, 1992, September 18, 1993, and November 16, 1993.  The record indicates that the Veteran performed 30 days of active duty for training between October 31, 1991, and October 30, 1992, and 30 days between October 31, 1992, and October 30, 1993.  There was no active duty for training from October 31, 1993, to October 30, 1994.  Additional development is needed to determine whether the February and March 1992 and September 1993 readings indicated the presence of diabetes and, if so, whether any of the readings occurred during active duty for training.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to determine whether the Veteran performed active duty for training on February 12, 1992, March 10, 1992, or September 18, 1993.  

2.  Afford the Veteran an examination by an appropriate medical professional to determine whether the Veteran's diabetes is related to active service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the diabetes:

*began during or is otherwise related to the Veteran's active service from June 1966 to May 1969

*began during or is otherwise related to the Veteran's active service from November 1990 to July 1991

* began during, was caused by, or was aggravated by a period of active duty for training from July 1991 to April 10, 1995.  The record indicates that the Veteran was put on profile and stopped performing duty for training as of April 2, 1995, and was transferred to the retired Reserve effective August 29, 1995.  

The rationale for the opinion(s) must be provided, with discussion of the findings of borderline diabetes in November 1993 and June 1994 (D. S, MD), the October 27, 2008, and November 11, 2008, statements from D.S., MD, and the August 1999 VA medical record which reports "new onset of diabetes." 

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Afford the Veteran an examination by an appropriate medical professional to determine whether the Veteran's hypertension is related to active service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the hypertension:

*began during or is otherwise related to the Veteran's active service from June 1966 to May 1969

*began during or is otherwise related to the Veteran's active service from November 1990 to July 1991

* began during, was caused by, or was aggravated by a period of active duty for training from July 1991 to April 10, 1995.  The record indicates that the Veteran was put on profile and stopped performing duty for training as of April 2, 1995, and was transferred to the retired Reserve effective August 29, 1995.  

The rationale for the opinion(s) must be provided, with discussion of the February and May 1991 service medical records revealing treatment for elevated blood pressure, the hypertensive-level blood pressure reading in February 1995 (158/98), the September 1991 VA examination record, the January 1999 VA medical record reporting a diagnosis of hypertension, and the November 11, 2008, statement from D.S., MD. 

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Afford the Veteran an examination by an appropriate medical professional to determine whether the Veteran's low back disability is related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the low back disability:

*began during or is otherwise related to the Veteran's service from June 1966 to May 1969

*began during or is otherwise related to the Veteran's service from November 1990 to July 1991

* began during, was caused by, or was aggravated by a period of duty for training from July 1991 to April 10, 1995.  The record indicates that the Veteran was put on profile and stopped performing duty for training as of April 2, 1995, and was transferred to the retired Reserve effective August 29, 1995.  

The rationale for the opinion(s) must be provided, with discussion of the history of back pain during deployment in May 1991, the negative history as to recurrent back pain in September 1993, the April 1995 history of intermittent back problems, the June 1995 radiographic evidence of bulging/herniated discs in the lumbar spine, and the November 11, 2008, statement from D.S., MD. 

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


